Citation Nr: 1616907	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-18 348A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, including secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active duty service from January 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals Board on appeal from a March 2010 rating decision of the Department of Veterans fairs VA Regional Office (RO) in St Paul, Minnesota.

The claim was previously remanded by the Board in January 2015 for additional development.  The AMC conducted additional research into the Veteran's personnel records and the Veteran underwent an October 2015 VA examination.  The issue was readjudicated in a November 2015 supplemental statement of the case.  The Board finds substantial compliance with the remand directives of the prior remands and therefore another remand is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no evidence that the Veteran stepped foot into Vietnam during the Vietnam Era; however, there is evidence the Veteran served at U-Tapao Royal Thai Air Base in Thailand during this time.  

2.  The Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise serve near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence.

3.  Exposure to herbicides while serving on active duty in Thailand is not shown.

4.  Prostate cancer was not manifest during service, was not manifest within one year of separation from service, and is not etiologically related to service, to include exposure to herbicides including Agent Orange.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist 

In correspondences dated in December 2009, prior to the March 2010 rating decision denying service connection for the above, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The December 2009 letter was specifically sent with information regarding how the Veteran could substantiate his claim that he was exposed to Agent Orange, including submission of an explanation of when, where, and how he was exposed, as well as statements of persons who knew of his exposure.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available service treatment records, personnel records, and post-service treatment records have been secured.  Although it appears as though not all of the personnel files were associated with the claims file at the time of the March 2010 denial of the Veteran's claim, these files obtained and considered prior to issuance of the October 2010 Supplemental Statement of the Case. 

The Veteran was afforded a VA examination for compensation purposes in October 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate, as the examination provides an etiology opinion of the Veteran's prostate cancer.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015). 

II.  Analysis 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  In the case of such a veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

As explained below, although the Veteran has asserted he stepped foot in Vietnam during a layover on his flight to Thailand, the Veteran's service personnel records do not show that he served in Vietnam.  Additionally, the Veteran claims exposure to herbicides while stationed in Thailand.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VBA Manual M21-1, IV.ii.1.H.5.b.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

Under the procedures outlined in the M21-1MR, if a Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.

Service personnel records indicate the Veteran served in Thailand from September 1970 to October 1971 as an ammo storage clerk and wheel vehicle repairman.  Service treatment records (STRs) confirm that the Veteran served at U-Tapao base in Thailand at some point during this time.  No duty reports from his service in Thailand were available that confirm any perimeter duties.

In a November 2009 claim, the Veteran asserted he served in Vietnam from 1970 to 1971.  He claimed prostate cancer as due to herbicide exposure in Vietnam. 

In a March 2010 notice of disagreement and May 2010 statement, the Veteran asserted that when he was flying to Thailand, he landed in Vietnam to drop off other service members.  He claimed he was ordered off the plan for about an hour or so.  He admitted he did not remember much about it, but he remembered he stayed close and waited outside next to a hangar.  He stated he has been told that all transport planes with final destination of Thailand had a normal route and routine of first landing in Vietnam. 

VA progress notes indicate the Veteran underwent a radical retropubic prostatectomy in December 2009 due to adenocarcinoma of the prostate. 

In July 2010, the coordinator determined that the information required to corroborate in country Vietnam service described by the veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Admiration (NARA) records.

In a March 2011 statement, the Veteran asserted that he was first stationed at Camp Vyama until it was turned over to the Thai Air Force.  From there, he was sent to Camp Samae San.  During his time in Thailand, he made several trips to many different military bases to include Nakorn Phanom Air Base, Udorn, and U-Tapao.  He asserted he traveled a lot transporting military supplies and that 90 percent of his duties included perimeter guard and duty watching over an ammo pad.  He indicated he worked alongside military police and Thai security personnel.  He asserted that although his MOS was not in this field, it was a great part of his work duties while he was there.  He claimed did the same job guarding the perimeters in the same places as military police. 

A September 2015 Defense Personnel Records Information Retrieval System (DPRIS) response found that  1970 unit records submitted by the 599th Ordnance Company (599th Ord Co) were unavailable.  DPRIS was able to verify from the 1970 US Army Station List that the 599th Ord. Co. was stationed in Sattahip, Thailand.  To date, available historical information does not document that Agent Orange or other tactical herbicides were sprayed, tested or stored in Sattahip in 1970.  However, a recently declassified Department of Defense report written in 1973, "Project Checo Southeast Asia Report: Base Defense in Thailand 1968-1972," contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  The VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  Lastly, due to the lack of available unit records, VA was unable to document that members of the 599th Ord. Co. stopped in Vietnam prior to reaching Thailand.

An October 2015 VA examiner reviewed all the prior STR's and noted there was no notations of known adenocarcinoma of the prostate in the service records; therefore, based on the review of records, it is in the opinion of this examiner that the recent treated prostate cancer is less likely as not caused by adenocarcinoma in service as this was not diagnosed or present in service.  Per the current records, this was found and treated in 2009, which is almost 40 years later.  Therefore, it was in the opinion of the examiner that the current treated prostate cancer was less likely as not related to service in Thailand in 1970/1971 given this was diagnosed many years following service.  Under the facts of this appeal, the Board finds this opinion is adequate.  The examiner found that the prostate cancer was diagnosed many years after service and the evidence did not establish a link to the Veteran's period of service.  Here, the Veteran's contention is that the prostate cancer developed after service due to a presumed exposure to herbicides in service.  As discuss, however, the Board finds that the presumption does not apply to the facts of this case.

In this case, the Board finds there is no evidence to support the Veteran's claims that he either set foot in Vietnam, or that he served near the air base perimeter, exposing him to tactical herbicides during the Vietnam era. 

If the Veteran otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his occupational duties.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, extensive searches have been conducted in attempt to resolve the question of whether the Veteran had actual in-service herbicide exposure, and, collectively the results of such searches weigh against a finding of actual exposure.  The DPRIS and JSRRC responses indicated that they could not document or verify that the Veteran had been exposed to tactical herbicides or that his duties required him to be on or near the base perimeter.  The DRPIS and JSRRC reports are objective and based on unit historical data and official Department of Defense records.  They note that no Agent Orange was stored on the base the Veteran's unit was stationed.  

The Board finds that these responses constitute probative evidence on the question of actual exposure.  Furthermore, the Veteran has not provided any other credible evidence such as evidence of work duties or performance evaluations, which corroborate his statements that he worked at the perimeters.  He has provided no other evidence such as maps of the base, or pictures of himself near the perimeter.  Furthermore, there is no indication that as an ammo supply clerk, the Veteran would be working at the perimeter or that it is the type of job that would involve similar duties to that of a security policeman, security patrol dog handler, member of the security police squadron, which would involve spending time not on a paved runway, but rather being in the periphery foliage.  Nor is there evidence that the Veteran has expertise to identify any chemicals used as herbicides as defined by regulations.  Considering all the evidence of record, the Board finds that the Veteran's statements alone do not provide a basis for finding that his service qualifies for the presumption of herbicide exposure.

As herbicide exposure has not been presumed, the Veteran is not entitled to presumptive service connection based on such exposure, pursuant to 38 C.F.R. § 3.309(e).

Although the Veteran is not entitled to a regulatory presumption of service connection for his disabilities as a result of in-service herbicide exposure, he can still establish service connection on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

In order to show a chronic disease in service, including prostate cancer, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

With respect to the alternative presumption for chronic diseases, the Board notes that the Veteran's first diagnosis of prostate cancer was in 2009, almost 40 years after separation from service.  Therefore, this diagnosis is long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309.  Presumptive service connection for chronic disease is not warranted for prostate cancer.

Regarding direct service connection, the claims file is replete with records documenting the Veteran's diagnoses of prostate cancer.  Therefore, Hickson element (1), a current disability, is met.

With respect to Hickson element (2), an in-service event or injury, service treatment records are completely negative for any findings or complaints of prostate cancer or associated symptoms.  Indeed, the Veteran has not indicated that he had prostate cancer during service or even that he experienced symptoms thereof.  He has only put forth the theory that his prostate cancer is due to Agent Orange exposure.  As discussed at length above, the Board does not find affirmative evidence of exposure to herbicides.  Therefore, Hickson element (2) is not met; service connection cannot be granted on a direct basis.

In short, the Board finds that the preponderance of the evidence is against the claim.  The record fails to establish that the Veteran was exposed to herbicides in Thailand or Vietnam.  The Board has considered the Veteran's contentions; however, his opinion is outweighed by the official record and objective evidence, which fail to document that he was exposed to herbicides in service, as shown above.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2015).  


ORDER

Entitlement to service connection for prostate cancer, including secondary to herbicide exposure, is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


